Case: 08-30638     Document: 00511014541          Page: 1    Date Filed: 01/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 28, 2010
                                     No. 08-30638
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DAVID LEE HILL

                                                   Plaintiff-Appellant

v.

DAMON D KERVIN; SERRAH GIDDENS; LINDA RAMSEY

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CV-272


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        David Lee Hill, Louisiana prisoner # 100085, has moved for leave to appeal
in forma pauperis (IFP) from the district court’s dismissal of his 42 U.S.C. § 1983
lawsuit as frivolous under 28 U.S.C. § 1915(e). The district court denied Hill IFP
status on appeal and certified that the appeal was not taken in good faith under
28 U.S.C. § 1915(a)(3). Hill filed a notice of appeal, but we remanded the case
for consideration of his motion under F ED. R. C IV. P. 59(e). Hill was released




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30638    Document: 00511014541 Page: 2        Date Filed: 01/28/2010
                                 No. 08-30638

from state custody in May 2009. In July 2009, the district court denied the Rule
59 motion, and the notice of appeal took effect.
      By moving for leave to proceed IFP, Hill challenged the district court’s
certification that the appeal is not taken in good faith. Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). Our inquiry into whether the appeal is taken in
good faith “is limited to whether the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted).
      In his IFP motion, Hill does not address the reasons for the district court’s
certification but rather seeks only to incorporate by reference his district court
arguments. We require arguments to be made in the body of a brief and do not
permit incorporation of prior pleadings by reference, even in the case of pro se
litigants. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Hill has
therefore abandoned his challenge to the district court’s certification. See id.;
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Furthermore, our review of the merits of Hill’s claims reveals that they
lack any legal or factual basis.
      Hill’s motion to proceed IFP is denied and his appeal is dismissed as
frivolous. See Howard, 707 F.2d at 220; 5 TH C IR. R. 42.2. All other motions,
including motions to supplement or amend the pleadings, are also denied.
      IFP DENIED; APPEAL DISMISSED; ALL OTHER MOTIONS DENIED




                                        2